Case 5:20-cv-00120-PA-KK Document 49 Filed 10/05/20 Page 1 of 1 Page ID #:252


 1                                                                                        JS-6
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10
11   JOSE MADRIZ,                                ED CV 20-120 PA (KKx)
12                Plaintiff,                     JUDGMENT
13         v.
14   FOUR-C COMMERCIAL,
15                Defendant.
16
17
18         Pursuant to the Court’s October 5, 2020 Minute Order dismissing this action as moot,
19         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that this action is
20   dismissed without prejudice.
21
22   DATED: October 5, 2020                         _________________________________
                                                               Percy Anderson
23                                                    UNITED STATES DISTRICT JUDGE
24
25
26
27
28
